Pfeifer, J.,
dissenting. I would hold that the petitioner has an action for redemption. In Crosby v. Beam (1989), 47 Ohio St.3d 105, 548 N.E.2d 217, this court provided minority shareholders with the right to individually bring an action for breach of fiduciary duty. Crosby attempted to provide a remedy for the plight of “a minority shareholder in a close corporation who can become trapped in a disadvantageous situation from which he cannot be easily extricated.” Id. at 108, 548 N.E.2d at 220.
The petitioner in this case has his assets trapped in respondent’s firm with no way to reclaim them when he moves on to another firm. Accordingly, I would hold that petitioner has a right to have his share redeemed by respondent.
Wright and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.